Citation Nr: 0942637	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-37 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for service-connected left knee status post medial 
collateral and ACL repair with degenerative joint disease. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1980 to October 
1980. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The Veteran provided testimony at a September 2009 hearing 
before the undersigned.  A transcript of the proceeding is 
associated with the claims folder.  
During the course of the hearing, the Veteran indicated that 
he believes his diabetes is secondary to his service-
connected left knee.  As such, the issue is not before the 
Board and is REFERRED to the RO for further development.  


FINDING OF FACT

The Veteran's left knee disability is manifested by X-ray 
evidence of degenerative joint disease and limitation of 
flexion; however, flexion is not limited to 30 degrees.  
There is no evidence of instability.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for left knee status post medial collateral and ACL repair 
with degenerative joint disease have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 
5256-5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, a 
hearing transcript, and VA outpatient treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, --- F.3d ----, No.2008-
7150, (Fed.Cir. Sept. 4, 2009).


Substantially compliant notice was sent in letters dated in 
October 2007 and July 2008.  Further, in a July 2008 notice 
response, the Veteran indicated that he did not have any 
other information or evidence to give VA to support his 
claim, as per Vazquez-Flores.  The claim was readjudicated in 
a November 2008 statement of the case and a July 2009 
supplemental statement of the case.  Mayfield, 444 F.3d 1333.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, afforded the Veteran examinations to assess the 
severity of his left knee, provided the Veteran an 
opportunity to give testimony before the Board, and assisted 
the Veteran in obtaining evidence.  Based on the foregoing, 
all known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file, and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.     

Law and Regulations

The Veteran maintains that he is entitled to a disability 
evaluation greater than 10 percent for his service-connected 
left knee disability.  Disability evaluations are determined 
by the application of a schedule of ratings, which are based 
on the average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the Veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The knee can be rated under Diagnostic Codes (DC) 5256, 5257, 
5258, 5259, 5260, 5261, 5262, and/or 5263.  38 C.F.R. § 
4.71a.  Assigning multiple ratings for the Veteran's left 
knee disability based on the same symptoms or manifestations 
would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  
However, lateral instability and degenerative arthritis of 
the knee may be rated separately under DCs 5257 and 5003.  
VAOPGCPREC 23-97 (1997).  The Board has also considered 
whether separate ratings may be granted based on limitation 
of flexion (DC 5260) and limitation of extension (DC 5261) of 
the same knee joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 
59990 (2004). 


DC 5260 (flexion) and DC 5261 (extension) govern the 
limitation of motion of the knee.  Under DC 5260, a 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  A 30 percent rating applies where flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a noncompensable evaluation is assigned where 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  A 30 percent rating applies where 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted where extension is limited to 30 degrees.  A 50 
percent evaluation is warranted where extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating requires 
moderate impairment due to recurrent subluxation or lateral 
instability.  A 30 percent rating requires severe impairment 
due to recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, DC 5257.  The words "slight," "moderate" 
and "severe" as used in the various diagnostic codes are 
not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence for "equitable and just 
decisions."  38 C.F.R. § 4.6. 

In a March 2006 rating decision, service connection was 
granted for left knee status post medial collateral and ACL 
repair.  The RO assigned 10 percent rating under DC 5257.  
The Veteran submitted a claim for increase in October 2007.  
In the rating action on appeal, the RO denied the claim for 
increase and continued the 10 percent rating under DC 5299-
5262, noting that instability was not shown and rating the 
condition on painful and limited motion.  

Evidence relevant to the current level of severity of the 
Veteran's left knee disability includes VA examinations 
conducted in April 2008 and June 2009, and VA outpatient 
treatment records from October 2006 to January 2009. 


VA outpatient treatment records dated from September 2006 to 
October 2007 demonstrate the Veteran sought treatment for his 
knee pain.  In a September 2006 record the Veteran reported 
knee pain, indicating that an April 2006 injury from falling 
off a ladder caused increased knee pain.  The physician noted 
the Veteran's degenerative joint disease and prescribed the 
Veteran pain medication.  A July 2007 record indicates that 
the Veteran has experienced significant pain due to his left 
knee.  Specifically, he has increased pain when walking and 
using stairs.  In an August 2007 record, the Veteran reports 
bilateral knee pain, the left knee more than the right.  The 
Veteran indicated that his left knee pain is currently a ten 
on a scale of zero to ten.  An October 2007 record 
demonstrates that the Veteran sought treatment for left knee 
pain, which has increasingly worsened over the past month.  
The Veteran also reported some instability, indicating that 
his knee periodically gives out.  He further stated that he 
has difficulty climbing stairs, as his knee will lock.  The 
physician noted that the Veteran's MRI reveals a lateral 
meniscal tear and chondromalacic changes in the lateral 
compartment.    

January and early February 2008 VA outpatient treatment 
records indicate that the Veteran sought treatment for his 
knee pain and is scheduled for left knee arthroscopy in med-
February 2008. 

A March 2008 VA outpatient treatment record, when the Veteran 
was two weeks post-surgery, indicates that the Veteran 
reports experiencing grinding underneath his kneecap when 
using the stairs.  He reports that the swelling of his knee 
has reduced.  On examination, the Veteran's incision was 
well-healed.  There was no effusion.  He had full passive and 
active range of motion.  He was nontender in all medial and 
lateral aspects of the knee.  He had some crepitus with full 
knee extension.  

An April 2008 post-surgery VA outpatient treatment note 
indicates that the Veteran reports having minimal relief of 
symptoms from arthroscopy and complains of continued pain 
with ascending and descending stairs.

At an April 2008 VA examination, the Veteran reported taking 
pain medication for his knee, as well as wearing a brace at 
all times.  He is also currently receiving steroid injections 
for his knee pain.  The Veteran reported that he is able to 
stand for more than one hour, however, not more than three 
hours.  The Veteran also reported that he experiences locking 
episodes one to three times per month.  The Veteran indicated 
that he works on an assembly line and is required to stand 
for eight hours, however, needs a break every two hours.  

On physical examination, the Veteran's range of motion was 
from 0 to 125 and reduced to 0 to 105 with pain.  There was 
no ankylosis, clicks or snaps, crepitation, instability, or 
Osgood-Schlatters disease.  There was grinding.  X-rays 
revealed a persistent pattern of mild to moderate 
degenerative changes of the left knee with stable post-
operative changes of a previous anterior cruciate ligament 
repair.  There was stable calcification in the area of the 
medial collateral ligament.  Upon review of the Veteran's 
claims folder, the examiner diagnosed the Veteran with mild 
to moderate degenerative changes of the left knee with stable 
post-operative changes of a previous anterior cruciate 
ligament repair and a repaired medial and lateral meniscus.  
The examiner noted the Veteran's lack of stamina and 
decreased strength of his lower extremities due to his knee 
condition.  The examiner reported that the Veteran's 
condition affects his daily activities; specifically, there 
is a mild effect on chores and shopping, and a severe effect 
on sports and recreation.   

A May 2008 VA outpatient treatment record indicates that the 
Veteran sought treatment for his left knee degenerative joint 
disease.  At the time of treatment, the Veteran received the 
last of his third knee injections.  The Veteran did not 
report any significant improvement, however, noted that the 
injections have provided some relief.  There was no swelling 
or redness of the Veteran's knee.  

A September 2008 VA outpatient treatment record indicates 
that the Veteran has full range of motion of his left knee 
with crepitus.  The physician advised the Veteran not to have 
another series of injections into his left knee until six 
months from the last series. 

A December 2008 VA orthopedic outpatient treatment record 
indicates that the Veteran's left knee reveals well-healed 
arthroscopy portals.  There was no effusion.  The Veteran's 
knee was stable to varus and valgus stress.  There was no 
medial or lateral joint line tenderness.  The Veteran was 
able to attain full flexion and extension.  There was no pain 
on movement.  On Lachman testing, the Veteran had significant 
medial compartment pain.  X-rays revealed significant a 
segund fragment reflective of his prior ACL tear.  His joint 
space was maintained, but he had some mild to moderate 
arthritis of the left knee.  The Veteran received his knee 
injections and was instructed to contact the orthopedic 
department if he experienced any swelling of his left knee.  

A January 2009 VA outpatient treatment note indicated that 
the Veteran does not have any notable effusion.  His knee was 
stable with Lachman testing and posterior drawer.  The 
Veteran's knee was nontender with varus and valgus stress, 
however, he reported some tenderness over his patella and 
patella tendon with resisted extension.
 
At a June 2009 VA examination, the Veteran reported that he 
experiences flare-ups of his left knee when walking more than 
a few yards.  He indicated that he is only able to stand for 
15-30 minutes.  The Veteran currently wears a brace and takes 
pain medication. 

On physical examination, the Veteran had crepitus, 
tenderness, clicks or snaps, grinding, and pain at rest.  
There was no instability, locking, or Osgood-Schlatters 
disease.  The Veteran's range of motion was from 0 to 130 
with objective evidence of pain on active motion.  There was 
no additional limitation on repetition of range of motion.  
X-rays revealed calcifications medial to the medial femoral 
condyle.  There was no joint effusion or fracture.  There was 
narrowing of the medial and lateral compartments with 
degenerative changes.  Upon review of the Veteran's claims 
file, the examiner diagnosed the Veteran with degenerative 
joint disease of the left knee.  The examiner noted that the 
Veteran is not currently employed.  The examiner also 
indicated that there are effects on the Veteran's daily 
activities, including, moderate effects on chores, shopping, 
and exercise, as well as, mild effects on sports and 
recreation. 

During the September 2009 hearing before the Board, the 
Veteran indicated that he stopped working in 2007 for 
multiple health reasons, including his left knee disability.  
The Veteran further indicated that he has been receiving 
Social Security disability since 2007.  In this regard, the 
Board notes that a June 2007 letter to the Veteran from the 
Social Security Administration indicates that the Veteran's 
condition is not severe enough to keep him from working; 
specifically, the medical evidence (cited as VA treatment 
records included in the claims folder) shows that the Veteran 
is impaired, and his activities are restricted by his 
condition, which may prevent him from doing his past work.  
However, the Veteran is still able to perform work which is 
less demanding.  There is no evidence that the Veteran has 
been determined to be disabled by the Social Security 
Administration.  

Upon review of the evidence of record, the Board finds that 
the Veteran does not warrant a disability evaluation in 
excess of 10 percent for his service-connected left knee 
disability.  The evidence of record does not demonstrate that 
the Veteran has impairment of his tibia and fibula, thus he 
is not entitled to a disability evaluation in excess of 10 
percent under DC 5262.  

There is no evidence of limitation of extension of his left 
knee, as the Veteran's extension has been noted as 0 in the 
aforementioned examination reports and treatment records; he 
does not warrant a compensable rating for his left knee under 
5261.  While the Veteran has exhibited limitation of flexion 
of his left knee, it has been at worse, to 105 degrees (with 
consideration of pain), and the most recent June 2009 VA 
examination revealed a range of motion from 0 to 130.  Absent 
evidence of limitation of flexion to 30 degrees, the Veteran 
does not warrant the next higher 20 percent disability 
evaluation under DC 5261.

In the present case, the record reveals consistent complaints 
of left knee pain throughout the rating period on appeal.  
Specifically, a July 2007 record indicates that the Veteran 
has increased pain when walking and using the stairs.  The 
April 2008 examiner noted the Veteran's lack of stamina and 
decreased strength of his lower extremities due to his left 
knee condition.  In addition, the June 2009 examiner noted 
that the Veteran uses a brace to support his left knee.  

Despite the findings detailed above, the Board does not 
conclude that the Veteran's left knee disability most nearly 
approximates the next-higher 20 percent disability evaluation 
based on limitation of flexion or extension, even when 
considering additional functional limitation due to factors 
such as pain and weakness.  Indeed, on repetitive movement, 
the January 2006 examiner indicated that the Veteran's range 
of motion did not change.  Similarly, while the June 2009 
examiner noted objective evidence of pain on active motion, 
he also noted that there was no additional limitation on 
repetition of range of motion.  Moreover, both the April 2008 
and June 2009 examination reports indicated that there was no 
instability of the Veteran's left knee.  Thus, while pain is 
established, there is no objective evidence to show that such 
pain caused additional functional limitation to such extent 
as to warrant a higher rating.    

The Board notes that DC 5256 is not applicable, as the 
Veteran does not, nor has he ever demonstrated ankylosis of 
his left knee.  DC 5257 is also not for application in the 
present case.  While the Board notes that the January 2006 
examination noted mild instability, subsequent VA outpatient 
treatment records and both the April 2008 and June 2009 VA 
examinations indicate that the Veteran does not have 
instability.  Furthermore, DC 5258 is not for application in 
the present case.  While the Board notes that during the 
April 2008 VA examination the Veteran reported experiencing 
locking episodes one to three times a month, the Veteran was 
not noted to have locking on physical examination, nor did he 
report any locking episodes during the most recent June 2009 
examination.  Similarly, as the evidence fails to show genu 
recurvatum, DC 5263 is inapplicable.   

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit of the doubt rule does not 
apply, and the claims for increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 50.

Extraschedular Considerations

During the June 2009 VA examination of his left knee, the 
Veteran reported that he was currently unemployed.  He 
testified at the September 2009 hearing that he stopped 
working due, in part, to his service-connected left knee 
condition.  As such, the Board must adjudicate the issue of 
whether referral for an extraschedular rating is warranted.  
See Barringer v. Peake, 22 Vet. App. 242 (2008).  


The report of the June 2009 examination did not include an 
explanation of the Veteran's unemployment.  The examination 
report did note, however, that the Veteran's disability 
affects some of his daily activities, including, moderate 
effects on chores, shopping, and exercise, and mild effects 
on sports and recreation. 

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
left knee disability.  The competent medical evidence of 
record shows that his left knee disability is primarily 
manifested by pain.  The applicable diagnostic code used to 
rate the Veteran's disability provide for ratings based on 
impairment of the tibia and fibula.  See Diagnostic Code 
5262.  The effects of pain and functional impairment have 
been taken into account and are considered in applying the 
relevant criteria in the rating schedule.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of 
the Veteran's disabilities have been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time. Thun v. 
Peake, 22 Vet. App. 111, 115 (2008). 


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for left knee status post medial collateral and ACL 
repair with degenerative joint disease is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


